Citation Nr: 1810987	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for right and left plantar fasciitis with heel spur.

3.  Entitlement to an initial rating, in excess of 10 percent, for degenerative joint disease (DJD) of the right hip.

4.  Entitlement to service connection for a disability manifested by fatigue and joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to July 1975, from January 1980 to September 1986, and from September 1986 to January 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1999 rating decision denied service connection for hypertension; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

3.  The Veteran's right and left plantar fasciitis with heel spur is described as severe in nature and is marked by pain on manipulation and pain and fatigability on use.

4.  The Veteran's right hip DJD is manifested by pain, flare-ups, inability to perform range of motion testing, and pain with weight-bearing and non-weight-bearing.

5.  The Veteran's fatigue has been evaluated as a symptom of his non-service-connected DJD of the spine, shoulders, hips, knees, and feet; a separate and distinct disability manifested by fatigue has not been diagnosed.

6.  The Veteran's joint pain has been evaluated as a symptom of his non-service-connected osteoarthritis of bilateral hands, knees, hips, feet; spondylosis of cervical, thoracic and lumbar spine; right calcific bicipital tendinitis; and bilateral shoulder strain, ankle sprain, heel spurs and hammertoes.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for right and left plantar fasciitis with heel spur has been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.71a, Diagnostic Code 5276 (2017).

4.  The criteria for an initial disability rating in excess of 10 percent for right hip DJD have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

5.  A disorder manifested by fatigue and joint pain was not incurred in or aggravated by service, to include as a result of an undiagnosed illness.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This standard in recent single-judge Court decisions has been indicated to be very low.

The Veteran's original claim seeking compensation for hypertension was denied in a January 1999 rating decision because, at the time of the Veteran's claim, the evidence did not demonstrate a nexus between the Veteran's military service and his hypertension.  More importantly, it was unclear if the Veteran has this problem.

The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence added to the record since the January 1999 rating decision includes VAMC hypertension treatment records from May 1999, and from 2013 through 2015.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim (it appears that the Veteran has this problem).  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension, and the claim is reopened.

Initial Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be awarded multiple ratings for the distinct symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

I. Right and Left Plantar Fasciitis

The Veteran asserts that his right and left plantar fasciitis disability is more severe than the currently assigned rating.  This disability is rated by analogy under Diagnostic Code 5276.  38 C.F.R. §§ 4.20, 4.27 (2017).  To warrant a higher rating the evidence would need to demonstrate a severe disability analogous to evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.

The Veteran recently underwent a January 2018 VA examination on his foot conditions, during which the examiner noted diagnoses of bilateral plantar fasciitis with heel spurs from 2008, bilateral hammer toes from 2010, and bilateral degenerative arthritis from 2008.  The Veteran reported having severe pain in his heels while on active duty, which escalated to the point that he could barely walk.  Since that time, the Veteran alleges his foot condition has worsened.  He described pain and flare-ups with prolonged walking, standing, and running, and he indicated there to be functional loss in that he cannot walk, stand, or run for prolonged periods.  The examiner indicated that the Veteran had pain on use and manipulation of both feet.  There was no swelling on use, characteristic calluses, or extreme tenderness of plantar surfaces.  The Veteran did not have a decreased longitudinal arch, a marked deformity or pronation, an inward bowing of the Achilles' tendon, or a marked inward displacement or severe spasm of the Achilles' tendon.  Hammer toe was noted in the bilateral third toe, fourth toe, and little toe.  The examiner also noted the Veteran to have mild bilateral heel spurs and minimal diffuse osteoarthritis in the interphalangeal joints, a condition which chronically compromises weight-bearing.  Correia testing revealed pain on passive range of motion, but not when the joint is used in non-weight-bearing.  Pain was also noted on movement and weight-bearing.  The examiner stated that pain and fatigability limit the Veteran's ability to increase loading of the bilateral feet during jogging and running.

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether manifestations of the Veteran's right and left plantar fasciitis more closely approximates a 30 percent disability rating under Diagnostic Code 5276.  The evidence relevant to the rating period shows that there is objective medical evidence of severe symptoms, specifically, pain on manipulation and use accentuated.  As such, any reasonable doubt is resolved in favor of the Veteran and a higher rating is granted.

A 50 percent rating is not warranted, however, as the Veteran was not noted to have pronounced symptoms: marked pronation, extreme tenderness or plantar surface of the feet, marked inward displacement and severe spasms of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  The overall symptomatology more closely approximates that for a 30 percent disability evaluation (at best).  His gait has been normal and he does not use assistive devices to ambulate.  The symptoms that the Veteran experiences have been consistently described by the examiners throughout the period on appeal, and their impact on the Veteran's activities of daily living has also been characterized as moderate.  As such, a 50 percent disability rating for a bilateral foot disability is not warranted.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis is granted.

As a final matter, the Veteran has not contended that his right and left plantar fasciitis, specifically, renders him unemployable.  Thus, entitlement to a total disability rating based upon individual unemployability (TDIU) due to right and left plantar fasciitis is not raised by the record, and no action pursuant to Rice v. Shinseki is necessary.  22 Vet. App. 447, 453 (2009).

II. Right Hip Degenerative Joint Disease

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Johnston, 10 Vet. App. at 85.  

The Veteran asserts that his service-connected right hip DJD has worsened.  The Veteran's right hip is currently evaluated as 10 percent disabling under Diagnostic Code 5010 for traumatic arthritis, which makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran underwent a VA examination in January 2018, during which the examiner noted a 2010 diagnosis of osteoarthritis of the right hip.  He stated that his symptoms have worsened since he began having pain in the 1990s.  The Veteran reported flare-ups with weather changes and over-activity.  He described functional loss in that he cannot walk, stand, or climb for prolonged periods due to hip pain.  The examiner was not able to perform range of motion testing due to an increase of sharp pain to the bilateral hips and low back.  Pain was noted on flexion, extension, abduction, adduction, external rotation, and internal rotation.  There was also pain with weight-bearing.  Correia testing revealed pain on passive range of motion and on non-weight bearing.  Muscle strength testing revealed normal strength in the hips.  The Veteran was not noted to use any assistive devices.  Imaging studies revealed bilateral degenerative arthritis of the hips and minimal bilateral hip osteoarthritis.  The examiner opined that the Veteran can only perform light physical and sedentary tasks due to his diagnosis.

The Board notes that pain was the basis for the Veteran's current 10 percent evaluation under Diagnostic Code 5010.  Additionally, although the Veteran was unable to perform range of motion testing in the recent VA examination, he was able to ambulate, and the examiner indicated that the Veteran's hip strength testing was normal and that there was no indication of weakness, incoordination, or atrophy.  Thus, there is no basis to warrant a higher evaluation under Diagnostic Code 5010.  Further, the evidence of record indicates that any further testing would lead to a similar result as the January 2018 VA examination, where the Veteran was unable to perform range of motion testing.  As such, the Board finds the Veteran's symptoms more closely approximate a 10 percent evaluation, and that a remand to obtain range of motion testing would be fruitless.

The Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  The VA examination indicates that the Veteran's activities of daily living are not significantly affected by the hip.  Given the Veteran's ability to perform light physical tasks and his lack of weakness, incoordination, or atrophy, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent.  

The Board has also considered weather a higher rating is warranted under other relevant diagnostic codes.  However, the evidence of record fails to indicate that the Veteran experiences ankylosis of the hip (Diagnostic Code 5250) or flail joint of the hip (5254).  Further, a higher rating for limitation of extension (5251) or flexion (5252) is not warranted, as the Veteran was unable to participate in range of motion testing and the Board finds no evidence to indicate additional testing would lead to a different result.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected right hip DJD.  The benefit of the doubt rule does not apply because there is not an approximate balance of evidence.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d, 1361, 1365 (Fed. Cir. 2001).

As a final matter, the Veteran has not contended that his DJD of the right hip, specifically, renders him unemployable.  Thus, entitlement to a TDIU due to right hip DJD is not raised by the record, and no action pursuant to Rice v. Shinseki is necessary.  22 Vet. App. at 453.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In so doing, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran asserts he has a current undiagnosed illness manifested by fatigue and joint pain that is etiologically related to service.  

Regarding the Veteran's reported fatigue, at a February 2010 VA examination, the Veteran reported symptoms of migrating joint pain, low-grade fever, frequent sore throat, anxiety, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, sleep disturbance, headaches, enlarged lymph nodes in neck and axilla, joint pain, dizziness, loss of balance, irregular heartbeat, some breathing problems, chills, skin rashes, heel pain, and heartburn.  The Veteran reported nearly constant debilitating fatigue that limits daily activities and that has lasted six months.  However, the examiner concluded that there was no diagnosable condition because there was no pathology to render a diagnosis.  Rather, the examiner found the cause of the Veteran's fatigue-related symptoms to be DJD of spine, shoulders, hips, knees and feet, and as such, no diagnosis was warranted.

Regarding the Veteran's reported joint pain, during the same February 2010 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, heat, redness, fatigability, deformity, tenderness, pain and dislocation.  He indicates he did not experience giving way, lack of endurance, locking, drainage, effusion, or subluxation of any joint.  The Veteran stated he experienced flare-ups roughly twice per month that are precipitated by physical activity, food, stress, and early mornings.  During flare-ups, he indicated difficulty with standing and walking.  He described additional symptoms of extreme pain in fingers, and pain in the elbows, neck, shoulders, knees, hips, and ankles.  The examiner diagnosed the Veteran with osteoarthritis of bilateral hands, knees, hips, feet; spondylosis of cervical, thoracic and lumbar spine; right calcific bicipital tendinitis; and bilateral shoulder strain, ankle sprain, heel spurs and hammertoes.  The subjective factors were joint pain and the objective factors were arthritis on X-ray.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a disability manifested by fatigue and joint pain under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the Veteran has at any point suffered from a disability manifested by fatigue and joint pain, these symptoms have been ascribed to known clinical diagnoses of DJD and osteoarthritis, which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Additionally, the VA examination specifically noted that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.

The Board does not doubt the sincerity of the Veteran's belief that he has joint pain and fatigue issues due to an undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The VA examiner clearly took into account the Veteran's complaints and arrived at medical conclusions contrary to his claim and attributed his claimed symptoms to known clinical diagnoses, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the VA examiner's opinions in this case, as they are based on objective evidence, their medical expertise, and the Veteran's assertions.  

The Board finds that the Veteran's symptoms of fatigue and joint pain have been fully attributed to clinical diagnoses and are not qualifying chronic disabilities under § 1117.  Therefore, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by fatigue that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim on appeal must be denied under 38 C.F.R. § 3.317.

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C. §§ 1110 and 1131 is warranted.

Although the Veteran has primarily asserted that his fatigue and joint pain are due to an undiagnosed illness, he has additionally argued that the disorder may be related to service.  However, the February 2010 VA examiner specifically noted that the Veteran's current and previous fatigue and joint pain are symptoms attributable to the Veteran's DJD and osteoarthritis, and not a distinct or separate condition with an etiological relationship to service.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's complaints of fatigue and service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of fatigue and joint pain, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Moreover, the February 2010 VA examiner specifically opined that there is no evidence that the Veteran's fatigue or joint pain started during his active duty, and further medical evaluation demonstrates that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome.

Additionally, to the extent that the Veteran claims that he has a diagnosis of gouty arthritis that is etiologically related to service, such a diagnosis is subsumed by the examiner's diagnosis of osteoarthritis of the bilateral feet.  There is no evidence that the Veteran experienced gouty arthritis in service, nor is there any evidence of an etiological relationship between gouty arthritis and service.  As such, no separate grant of service connection for gouty arthritis is warranted. 

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for a disability manifested by fatigue and joint pain must be denied.  See 38. U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

The claim of entitlement to service connection for hypertension is reopened.

Entitlement to an initial rating in excess of 10 percent for right and left plantar fasciitis to 30 percent is granted.

Entitlement to an initial rating in excess of 10 percent for DJD of the right hip is denied.

Service connection for a disability manifested by fatigue and joint pain, to include as due to an undiagnosed illness, is denied.


REMAND

The Veteran asserts that his currently-diagnosed hypertension developed as a result of his active duty service.  However, there is insufficient evidence of record to establish an etiological relationship between the Veteran's condition and service.

To date, the Veteran has not been provided a VA examination for his hypertension.  Although the Veteran's service treatment records do not indicate treatment for hypertension, the Veteran's supplemental lay statements regarding a nexus between his current conditions and service are sufficient to necessitate a VA examination, and in effect, a remand.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision, still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in active service or is otherwise causally or etiologically related to his active service.  

b.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of any of the Veteran's service-connected disabilities.

c.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service connected disabilities.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.  

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for hypertension may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


